 



    

UNIVERSAL COMPRESSION HOLDINGS, INC.
6,750,000 Shares of Common Stock
Underwriting Agreement
December 8, 2005
J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172
Ladies and Gentlemen:
     Weatherford International Ltd., a company incorporated under the laws of
Bermuda (the “Selling Stockholder”), propose to sell to J.P. Morgan Securities,
Inc. (the “Underwriter”), an aggregate of 6,750,000 shares (the “Shares”) of
Common Stock, par value $0.01 per share (the “Stock”), of Universal Compression
Holdings, Inc., a Delaware corporation (the “Company”).
     Each of the Company and the Selling Stockholder hereby confirms its
agreement with the Underwriter concerning the purchase and sale of the Shares,
as follows:
     1. Registration Statement. The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Securities Act”), a registration statement (File
No. 333-121937) including a prospectus, relating to the Shares. Such
registration statement, as amended at the time it became effective, including
the information, if any, deemed pursuant to Rule 430A, 430B or 430C under the
Securities Act to be part of the registration statement at the time of its
effectiveness (“Rule 430 Information”), is referred to herein as the
“Registration Statement”; and as used herein, the term “Preliminary Prospectus”
means each prospectus included in such registration statement (and any
amendments thereto) before it became effective, any prospectus filed with the
Commission pursuant to Rule 424(a) under the Securities Act and the prospectus
included in the Registration Statement at the time of its effectiveness that
omits Rule 430 Information, and the term “Prospectus” means the prospectus in
the form first used (or made available upon request of purchasers pursuant to
Rule 173 under the Securities Act) in connection with confirmation of sales of
the Shares. If the Company has filed an abbreviated registration statement
pursuant to Rule 462(b) under the Securities Act (the “Rule 462 Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462 Registration Statement. Any reference
in this Agreement to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be



--------------------------------------------------------------------------------



 



2

deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Securities Act, as of the effective
date of the Registration Statement or the date of such Preliminary Prospectus or
the Prospectus, as the case may be, and any reference to “amend”, “amendment” or
“supplement” with respect to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include any
documents filed after such date under the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) that are deemed to be incorporated by
reference therein. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Registration Statement and the Prospectus.
     At or prior to the time when sales of the Shares were first made (the “Time
of Sale”), the Company had prepared the following information (collectively with
the information referred to in the next succeeding sentence, the “Time of Sale
Information”): a Preliminary Prospectus dated March 9, 2005 (as amended to the
Time of Sale) and the information listed on Annex C hereto. If, subsequent to
the date of this Agreement, the Company and the Underwriter have determined that
such Time of Sale Information included an untrue statement of a material fact or
omitted a statement of material fact necessary to make the information therein,
in the light of the circumstances under which it was made, not misleading and
have agreed to provide an opportunity to purchasers of the Shares to terminate
their old purchase contracts and enter into new purchase contracts, then “Time
of Sale Information” will refer to the information available to purchasers at
the time of entry into the first such new purchase contract.
     2. Purchase of the Shares by the Underwriter. (a) The Selling Stockholder
agrees to sell the Shares to the Underwriter as provided in this Agreement, and
the Underwriter, on the basis of the representations, warranties and agreements
set forth herein and subject to the conditions set forth herein, agrees to
purchase the Shares from the Selling Stockholder at a purchase price per share
of $41.00 (the “Purchase Price”).
     (b) The Selling Stockholder understands that the Underwriter intends to
make a public offering of the Shares as soon after the effectiveness of this
Agreement as in the judgment of the Underwriter is advisable, and initially to
offer the Shares on the terms set forth in the Prospectus. The Selling
Stockholder acknowledges and agrees that the Underwriter may offer and sell
Shares to or through any affiliate of the Underwriter and that any such
affiliate may offer and sell Shares purchased by it to or through the
Underwriter.
     (c) Payment for the Shares shall be made by wire transfer in immediately
available funds to the account specified by the Selling Stockholder (as defined
below) to the Underwriter at the offices of Vinson & Elkins L.L.P., 1001 Fannin,
Houston, Texas 77002, at 10:00 A.M. New York City time on Wednesday,
December 14, 2005, or at such other time or place on the same or such other
date, not later than the fifth business day thereafter, as the Underwriter and
the Selling Stockholder may agree upon in writing. The time and date of such
payment is referred to herein as the “Closing Date”.
     Payment for the Shares shall be made against delivery to the Underwriter
for the account of the Underwriter of the Shares in definitive form registered
in such names and in such



--------------------------------------------------------------------------------



 



3

denominations as the Underwriter shall request in writing not later than two
full business days prior to the Closing Date, with any transfer taxes payable in
connection with the sale of the Shares duly paid by the Selling Stockholder. The
certificates for the Shares will be made available for inspection and packaging
by the Underwriter at the office of J.P. Morgan Securities Inc. set forth above
not later than 1:00 P.M., New York City time, on the business day prior to the
Closing Date.
     (d) As compensation to the Underwriter for its commitments hereunder, the
Selling Stockholder will pay, or cause to be paid, to J.P. Morgan Securities
Inc., for the account of the Underwriter, an amount equal to $41.00 per share
for the Shares to be delivered by the Selling Stockholder hereunder on the
Closing Date. On December 14, 2005, or on such other date, not later than the
fifth Business Day thereafter, as the Underwriter and the Selling Stockholder
may agree upon in writing, the Selling Stockholder will pay or cause to be paid
by wire transfer, in immediate available funds, such commission to the account
specified by J.P. Morgan Securities Inc.
     (e) Each of the Company and the Selling Stockholder acknowledges and agrees
that the Underwriter is acting solely in the capacity of an arm’s length
contractual counterparty to the Selling Stockholder with respect to the offering
of Shares contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Selling Stockholder or any other person.
Additionally, the Underwriter is not advising the Company, the Selling
Stockholder or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Selling Stockholder
shall consult with their own advisors concerning such matters and shall be
responsible for making their own independent investigation and appraisal of the
transactions contemplated hereby, and the Underwriter shall have no
responsibility or liability to the Company or the Selling Stockholder with
respect thereto. Any review by the Underwriter of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Underwriter and shall not be on behalf
of the Company or the Selling Stockholder.
     3. Representations and Warranties of the Company. The Company represents
and warrants to the Underwriter and the Selling Stockholder that:
     (a) Preliminary Prospectus. No stop order preventing or suspending the
effectiveness of the Preliminary Prospectus has been issued by the Commission,
and each Preliminary Prospectus, at the time of filing thereof, complied in all
material respects with the applicable requirements of the Securities Act and did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation and warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to the Underwriter furnished to the Company in writing
by the Underwriter expressly for use in any Preliminary Prospectus.



--------------------------------------------------------------------------------



 



4

     (b) Time of Sale Information. The Time of Sale Information, at the Time of
Sale did not, and at the Closing Date will not, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Company in writing by the Underwriter expressly for use in such Time of Sale
Information. No statement of material fact included in the Prospectus has been
omitted from the Time of Sale Information and no statement of material fact
included in the Time of Sale Information that is required to be included in the
Prospectus has been omitted therefrom.
     (c) Issuer Free Writing Prospectus. Other than the Preliminary Prospectus
and the Prospectus, the Company (including its agents and representatives, other
than the Underwriter in its capacity as such) has not made, used, prepared,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any “written communication” (as defined in Rule 405 under
the Securities Act) that constitutes an offer to sell or solicitation of an
offer to buy the Shares (each such communication by the Company or its agent and
representatives an “Issuer Free Writing Prospectus”).
     (d) Registration Statement and Prospectus. The Registration Statement has
been declared effective by the Commission. No order suspending the effectiveness
of the Registration Statement has been issued by the Commission and no
proceeding for that purpose or pursuant to Section 8A of the Securities Act
against the Company or related to the offering has been initiated or threatened
by the Commission; as of the applicable effective date of the Registration
Statement and any amendment or supplement thereto, the Registration Statement
complied and will comply in all material respects with the applicable
requirements of the Securities Act, and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; and as of the date of the Prospectus and any amendment or supplement
thereto and as of the Closing Date, the Prospectus will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to the Underwriter furnished to the Company in writing by the
Underwriter expressly for use in the Registration Statement and the Prospectus
and any amendment or supplement thereto.
     (e) Incorporated Documents. The documents incorporated by reference in the
Registration Statement, the Prospectus or the Time of Sale Information, when
they became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and none of such documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement,
the Prospectus or the Time of Sale



--------------------------------------------------------------------------------



 



5

Information, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
     (f) Financial Statements. The financial statements and the related notes
thereto of the Company and its consolidated subsidiaries included or
incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus comply in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, as
applicable, and present fairly the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods covered thereby,
except as disclosed therein, and the supporting schedules included or
incorporated by reference in the Registration Statement present fairly the
information required to be stated therein; the other financial information
included or incorporated by reference in the Registration Statement, the Time of
Sale Information and the Prospectus has been derived from the accounting records
of the Company and its subsidiaries and presents fairly in all material respects
the information shown thereby.
     (g) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement, the Time of Sale Information and the Prospectus,
(i) there has not been any material adverse change in the capital stock or
long-term debt of the Company and its subsidiaries taken as a whole, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock, or any material adverse
change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement or incurred
any liability or obligation, direct or contingent, that would, individually or
in the aggregate, have a material adverse effect on the business, properties,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole (a “Material Adverse Effect”);
and (iii) neither the Company nor any of its subsidiaries has sustained any
material loss or interference with its business, that is material to the Company
and its subsidiaries taken as a whole, from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, except in each case as otherwise disclosed
in the Registration Statement, the Time of Sale Information and the Prospectus
or as would not, individually or in the aggregate, have a Material Adverse
Effect.
     (h) Organization and Good Standing. The Company and each of its significant
subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct



--------------------------------------------------------------------------------



 



6

of their respective businesses requires such qualification, and have all power
and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to be
so qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect.
     (i) Capitalization. The Company has an authorized capitalization as set
forth on the Company’s balance sheet for the year ended March 31, 2005; all the
outstanding shares of capital stock of the Company (including the Shares to be
sold by the Selling Stockholder) have been duly and validly authorized and
issued and are fully paid and non-assessable and are not subject to any
pre-emptive or similar rights; except as described in or expressly contemplated
by the Time of Sale Information and the Prospectus, there are no outstanding
rights (including, without limitation, pre-emptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Registration Statement, the Time of Sale Information and the Prospectus; and all
the outstanding shares of capital stock or other equity interests of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party.
     (j) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken for the due and proper authorization, execution
and delivery by the Company of this Agreement and the consummation by the
Company of the transactions contemplated hereby has been duly and validly taken.
     (k) Underwriting Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.
     (l) Descriptions of Underwriting Agreement. This Agreement conforms in all
material respects to the description thereof contained in the Registration
Statement, the Time of Sale Information and the Prospectus.
     (m) No Violation or Default. Neither the Company nor any of its significant
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its significant subsidiaries is bound or to which
any of the property or assets of the Company or any of its significant
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the



--------------------------------------------------------------------------------



 



7

case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.
     (n) No Conflicts. The execution, delivery and performance by the Company of
this Agreement, and the consummation by the Company of the transactions
contemplated by this Agreement will not (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
significant subsidiaries or (iii) result in the violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority except, in the case of clauses (i) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.
     (o) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement and the consummation by the Company of the
transactions contemplated by this Agreement, except for the registration of the
Shares under the Securities Act and such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
state securities laws in connection with the purchase and distribution of the
Shares by the Underwriter.
     (p) Legal Proceedings. Except as described in the Registration Statement,
the Time of Sale Information and the Prospectus, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which the Company or any of its subsidiaries is or may be a party or to which
any property of the Company or any of its subsidiaries is or may be the subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its subsidiaries, could reasonably be expected to have a Material
Adverse Effect or materially and adversely affect the ability of the Company to
perform its obligations under this Agreement; no such investigations, actions,
suits or proceedings are threatened in writing or, to the best knowledge of the
Company, contemplated by any governmental or regulatory authority or threatened
by others; and (i) there are no current or pending legal, governmental or
regulatory actions, suits or proceedings that are required under the Securities
Act to be described in the Registration Statement that are not so described in
the Registration Statement, the Time of Sale Information and the Prospectus and
(ii) there are no statutes, regulations or contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement or described in the Registration Statement or the Prospectus that are
not so filed as exhibits to the Registration Statement or described in the
Registration Statement, the Time of Sale Information and the Prospectus.



--------------------------------------------------------------------------------



 



8

     (q) Independent Accountants. Deloitte & Touche LLP, who have certified
certain financial statements of the Company and its consolidated subsidiaries
are an independent registered public accounting firm with respect to the Company
and its consolidated subsidiaries within the applicable rules and regulations
adopted by the Commission and the Public Accounting Oversight Board (United
States) and as required by the Securities Act.
     (r) Title to Real and Personal Property. The Company and its significant
subsidiaries have good and marketable title, all items of real and personal
property that are material to the respective businesses of the Company and its
subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances, claims and defects of title except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries or (ii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
     (s) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses;
and the conduct of their respective businesses will not conflict in any material
respect with any such rights of others, and the Company and its subsidiaries
have not received any notice of any claim of infringement or conflict with any
such rights of others with respect to any of the foregoing which singly or in
the aggregate, if the subject of an enforceable decision, ruling or finding,
would have a Material Adverse Effect.
     (t) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its subsidiaries, on the other, that is required by the Securities Act
to be described in the Registration Statement and the Prospectus and that is not
so described in such documents and in the Time of Sale Information.
     (u) Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Shares as described in the Registration Statement,
the Time of Sale Information and the Prospectus, will not be required to
register as an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively,
“Investment Company Act”).
     (v) Public Utility Holding Company Act. Neither the Company nor any of its
subsidiaries is a “holding company” or a “subsidiary company” of a holding
company or an “affiliate” thereof within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
     (w) Taxes. Except as would not, individually, or in the aggregate, have a
Material Adverse Effect: (1) the Company and its subsidiaries have paid all
federal, state, local and



--------------------------------------------------------------------------------



 



9

foreign taxes and filed all tax returns required to be paid or filed through the
date hereof, other than those being contested in good faith; and (2) except as
otherwise disclosed in the Registration Statement, the Time of Sale Information
and the Prospectus, there is no tax deficiency that has been, or is expected to
be, asserted against the Company or any of its subsidiaries or any of their
respective properties or assets.
     (x) Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Registration Statement, the Time of
Sale Information, and the Prospectus, except where the failure to possess or
make the same would not, individually or in the aggregate, have a Material
Adverse Effect; and except as described in the Registration Statement, the Time
of Sale Information and the Prospectus, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, certificate, permit or authorization which, individually or in the
aggregate, would have a Material Adverse Effect.
     (y) No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its subsidiaries exists or, to the best knowledge of the
Company, is contemplated or threatened and the Company is not aware of any
existing or imminent labor disturbance by, or dispute with, the employees of any
of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect.
     (z) Compliance With Environmental Laws. (i) The Company and its
subsidiaries (x) are in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, requirements, decisions and orders
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (z) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Company or its subsidiaries, except in the case of each of
(i)(x), (ii)(y) and (i)(z) above, for any such failure to comply, or failure to
receive required permits, licenses or approvals, or cost or liability as would
not, individually or in the aggregate, have a Material Adverse Effect.
     (aa) Compliance With ERISA. Except as would not have a Material Adverse
Effect, each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
subsidiaries for employees or former employees of the Company and its
subsidiaries has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has



--------------------------------------------------------------------------------



 



10

occurred with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.
     (bb) Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in
Rule 13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.
     (cc) Accounting Controls. The Company and its subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in the
Registration Statement, the Time of Sale Information and the Prospectus, there
are no material weaknesses in the Company’s internal controls.
     (dd) Insurance. The Company and its subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, which
insurance is in amounts and insures against such losses and risks as it
reasonably believes are adequate to protect the Company and its subsidiaries and
their respective businesses; and neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance except as would not have a Material Adverse Effect or
(ii) any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to



--------------------------------------------------------------------------------



 



11

obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.
     (ee) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the best knowledge of the Company, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
     (ff) Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
     (gg) Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee or
Affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”).
     (hh) No Restrictions on Subsidiaries. Except for material agreements filed
as such with the Company’s filings made pursuant to the Exchange Act and the
documents executed and delivered on October 28, 2005 in connection with the
Company’s asset backed securitization facility, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any material agreement or
other instrument to which it is a party or is subject, from paying any dividends
to the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.



--------------------------------------------------------------------------------



 



12

     (ii) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or the Underwriter for a brokerage commission, finder’s fee
or like payment in connection with the offering and sale of the Shares.
     (jj) No Registration Rights. Except for rights that have been waived, no
person has the right to require the Company or any of its subsidiaries to
register any securities for sale under the Securities Act by reason of the
filing of the Registration Statement with the Commission or, to the best
knowledge of the Company, the sale of the Shares to be sold by the Selling
Stockholder hereunder.
     (kk) No Stabilization. The Company has not taken, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Shares.
     (ll) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement, the Time of Sale Information and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.
     (mm) Sarbanes-Oxley Act. There is and has been no failure on the part of
the Company or any of the Company’s directors or officers, in their capacities
as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
     (nn) Status under the Securities Act. The Company is not an ineligible
issuer as defined under the Securities Act, in each case at the times specified
in the Securities Act in connection with the offering of the Shares.
     (oo) New York Stock Exchange. The Shares are listed on the New York Stock
Exchange (the “Exchange”).
     4. Representations and Warranties of the Selling Stockholder. The Selling
Stockholder represents and warrants to each of the Underwriter and the Company
that:
          (a) Required Consents; Authority. All consents, approvals,
authorizations and orders necessary for the execution and delivery by the
Selling Stockholder of this Agreement, and for the sale and delivery of the
Shares to be sold by the Selling Stockholder hereunder, have been obtained; and
the Selling Stockholder has full right, power and authority to enter into this
Agreement, and to sell, assign, transfer and deliver the Shares to be sold by
the Selling Stockholder hereunder; this Agreement has been duly authorized,
executed and delivered by the Selling Stockholder.



--------------------------------------------------------------------------------



 



13

          (b) No Conflicts. The execution, delivery and performance by the
Selling Stockholder of this Agreement, the sale of the Shares to be sold by the
Selling Stockholder and the consummation by the Selling Stockholder of the
transactions herein contemplated will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Selling Stockholder pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Selling Stockholder is a party or by which the Selling
Stockholder is bound or to which any of the property or assets of the Selling
Stockholder is subject, (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Selling
Stockholder or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory agency.
          (c) Title to Shares. The Selling Stockholder has good and valid title
to the Shares to be sold at the Closing Date by the Selling Stockholder
hereunder, free and clear of all liens, encumbrances, equities or adverse
claims; and, upon delivery of the certificates representing such Shares and
payment therefor pursuant hereto, good and valid title to such Shares, free and
clear of all liens, encumbrances, equities or adverse claims, will pass to the
Underwriter.
          (d) No Stabilization. The Selling Stockholder has not taken and will
not take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Shares.
          (e) Information Provided by the Selling Stockholder. The information
furnished to the Company in writing by the Selling Stockholder expressly for use
in the Registration Statement, the Prospectus (or any amendment or supplement
thereto), any Issuer Free Writing Prospectus or any Time of Sale Information
(including any Time of Sale Information that has subsequently been amended),
which information shall solely consist of (i) the name and address of the
Selling Stockholder and (ii) the enumeration of the Shares to be sold by the
Selling Stockholder to the Underwriter pursuant to this Agreement does not and
shall not contain any untrue statement.
          (f) Issuer Free Writing Prospectus. Other than the Preliminary
Prospectus and the Prospectus, the Selling Stockholder (including its agents and
representatives, other than the Underwriter in its capacity as such) has not
made, used, prepared, authorized, approved or referred to and will not prepare,
make, use, authorize, approve or refer to any Issuer Free Writing Prospectus,
other than (i) any document not constituting a prospectus pursuant to
Section 2(a)(10)(a) of the Securities Act or Rule 134 under the Securities Act
or (ii) the documents listed on Annex C hereto.
          (g) Material Information. As of the date hereof and as of the Closing
Date, that the sale of the Shares by the Selling Stockholder is not and will not
be prompted by any material information concerning the Company that is not set
forth in the Registration Statement, the Time of Sale Information or the
Prospectus.



--------------------------------------------------------------------------------



 



14

          The Selling Stockholder specifically agrees that the obligations of
the Selling Stockholder hereunder shall not be terminated by operation of law,
whether by the dissolution of the Selling Stockholder, or by the occurrence of
any other event. If the Selling Stockholder should be dissolved, or if any other
such event should occur, before the delivery of the Shares hereunder,
certificates representing such Shares shall be delivered by or on behalf of the
Selling Stockholder in accordance with the terms and conditions of this
Agreement, shall be as valid as if such dissolution or other event had not
occurred.
     5. Further Agreements of the Company. The Company covenants and agrees with
the Underwriter that:
     (a) Required Filings. The Company will file the final Prospectus with the
Commission within the time periods specified by Rule 424(b) and Rule 430A, 430B
or 430C under the Securities Act , will file any Issuer Free Writing Prospectus
to the extent required by Rule 433 under the Securities Act; and will file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the Exchange Act subsequent to the date of the Prospectus and for
so long as the delivery of a prospectus is required in connection with the
offering or sale of the Shares; and the Company will furnish copies of the
Prospectus and each Issuer Free Writing Prospectus (to the extent not previously
delivered) to the Underwriter in New York City prior to 10:00 A.M., New York
City time, on the business day next succeeding the date of this Agreement in
such quantities as the Underwriter may reasonably request.
     (b) Delivery of Copies. The Company will deliver, without charge, (i) to
the Underwriter, two signed copies of the Registration Statement as originally
filed and each amendment thereto, in each case including all exhibits and
consents filed therewith and documents incorporated by reference therein; and
(ii) to the Underwriter (A) a conformed copy of the Registration Statement as
originally filed and each amendment thereto (without exhibits) and (B) during
the Prospectus Delivery Period (as defined below), as many copies of the
Prospectus (including all amendments and supplements thereto and documents
incorporated by reference therein) and each Issuer Free Writing Prospectus as
the Underwriter may reasonably request. As used herein, the term “Prospectus
Delivery Period” means such period of time after the first date of the public
offering of the Shares as in the opinion of counsel for the Underwriter a
prospectus relating to the Shares is required by law to be delivered (or
required to be delivered but for Rule 172 under the Securities Act) in
connection with sales of the Shares by the Underwriter.
     (c) Amendments or Supplements, Issuer Free Writing Prospectuses. Before
preparing, using, authorizing, approving, referring to or filing any Issuer Free
Writing Prospectus, and before filing any amendment or supplement to the
Registration Statement or the Prospectus, whether before or after the time that
the Registration Statement becomes effective, the Company will furnish to the
Underwriter and counsel for the Underwriter a copy of the proposed Issuer Free
Writing Prospectus, amendment or supplement for review and will not prepare,
use, authorize, approve, refer to or file any such Issuer Free Writing
Prospectus or file any such proposed amendment or supplement to which the
Underwriter reasonably objects.



--------------------------------------------------------------------------------



 



15

     (d) Notice to the Underwriter. The Company will advise the Underwriter
promptly, and confirm such advice in writing, (i) when any amendment to the
Registration Statement has been filed or becomes effective; (ii) when any
supplement to the Prospectus or any Issuer Free Writing Prospectus or any
amendment to the Prospectus has been filed; (iii) of any request by the
Commission for any amendment to the Registration Statement or any amendment or
supplement to the Prospectus or the receipt of any comments from the Commission
relating to the Registration Statement or any other request by the Commission
for any additional information; (iv) of the issuance by the Commission of any
order suspending the effectiveness of the Registration Statement or preventing
or suspending the use of any Preliminary Prospectus or the Prospectus or the
initiation or threatening of any proceeding for that purpose or pursuant to
Section 8A of the Securities Act; (v) of the occurrence of any event within the
Prospectus Delivery Period as a result of which the Prospectus, the Time of Sale
Information or any Issuer Free Writing Prospectus as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances existing when the
Prospectus, the Time of Sale Information or any Issuer Free Writing Prospectus
is delivered to a purchaser, not misleading; and (vi) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Shares for offer and sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; and the Company will use its best efforts to
prevent the issuance of any such order suspending the effectiveness of the
Registration Statement, preventing or suspending the use of any Preliminary
Prospectus or the Prospectus or suspending any such qualification of the Shares
and, if any such order is issued, will obtain as soon as possible the withdrawal
thereof.
     (e) Ongoing Compliance. (1) If during the Prospectus Delivery Period
(i) any event shall occur or condition shall exist as a result of which the
Prospectus as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances existing when the Prospectus is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Prospectus to
comply with law, the Company will immediately notify the Underwriter thereof and
forthwith prepare and, subject to paragraph (c) above, file with the Commission
and furnish to the Underwriter and to such dealers as the Underwriter may
designate, such amendments or supplements to the Prospectus as may be necessary
so that the statements in the Prospectus as so amended or supplemented will not,
in the light of the circumstances existing when the Prospectus is delivered to a
purchaser, be misleading or so that the Prospectus will comply with law and
(2) if at any time prior to the Closing Date (i) any event shall occur or
condition shall exist as a result of which the Time of Sale Information as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances, not misleading or (ii) it is
necessary to amend or supplement the Time of Sale Information to comply with
law, the Company will immediately notify the Underwriter thereof and forthwith
prepare and, subject to paragraph (c) above, file with the Commission (to the
extent required) and furnish to the Underwriter, such amendments or supplements
to the Time of Sale Information as may be necessary so that the statements in
the Time of Sale Information as so



--------------------------------------------------------------------------------



 



16

amended or supplemented will not, in the light of the circumstances, be
misleading or so that the Time of Sale Information will comply with law.
     (f) Blue Sky Compliance. The Company will qualify the Shares for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Underwriter shall reasonably request and will continue such qualifications in
effect so long as required for distribution of the Shares; provided that the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.
     (g) Earning Statement. The Company will make generally available to its
security holders and the Underwriter as soon as practicable an earning statement
that satisfies the provisions of Section 11(a) of the Securities Act and
Rule 158 of the Commission promulgated thereunder covering a period of at least
twelve months beginning with the first fiscal quarter of the Company occurring
after the “effective date” (as defined in Rule 158) of the Registration
Statement.
     (h) Clear Market. For a period of 30 days after the date of the public
offering of the Shares, the Company will not (i) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
any shares of Stock or any securities convertible into or exercisable or
exchangeable for Stock or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Stock, whether any such transaction described in clause (i) or (ii) above is
to be settled by delivery of Stock or such other securities, in cash or
otherwise, without the prior written consent of the Underwriter, other than the
Shares to be sold hereunder and any shares of Stock of the Company issued upon
the exercise of options granted under existing employee stock option plans.
Notwithstanding the foregoing, if (1) during the last 17 days of the 30-day
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (2) prior to the expiration of
the 30-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
30-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.
     (i) No Stabilization. The Company will not take, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Shares.
     (j) Record Retention. The Company will, pursuant to reasonable procedures
developed in good faith, retain copies of each Issuer Free Writing Prospectus
that is not filed with the Commission in accordance with Rule 433 under the
Securities Act.



--------------------------------------------------------------------------------



 



17

     6. Further Agreements of the Selling Stockholder. The Selling Stockholder
covenants and agrees with the Underwriter that:
     (a) Clear Market. For a period of 30 days after the date of the public
offering of the Shares, the Selling Stockholder will not (i) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or otherwise transfer or dispose of, directly or
indirectly, any shares of Stock or any securities convertible into or
exercisable or exchangeable for Stock or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Stock, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Stock or such other
securities, in cash or otherwise or (iii) make any demand for or exercise any
right with respect to the registration of any shares of Stock or any security
convertible into or exercisable or exchangeable for Stock without the prior
written consent of the Underwriter, in each case other than the Shares to be
sold by the Selling Stockholder hereunder. Notwithstanding the foregoing, if
(1) during the last 17 days of the 30-day restricted period, the Company issues
an earnings release or material news or a material event relating to the Company
occurs; or (2) prior to the expiration of the 30-day restricted period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the 30-day period, the restrictions imposed by this
Agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.
     (b) Tax Form. It will deliver to the Underwriter prior to or at the Closing
Date a properly completed and executed United States Treasury Department Form
W-9 (or other applicable form or statement specified by the Treasury Department
regulations in lieu thereof) in order to facilitate the Underwriter’s
documentation of their compliance with the reporting and withholding provisions
of the Tax Equity and Fiscal Responsibility Act of 1982 with respect to the
transactions herein contemplated.
          7. Certain Agreements of the Underwriter. The Underwriter hereby
represents and agrees that:
     (a) It has not and will not use, authorize use of, refer to, or participate
in the planning for use of, any “free writing prospectus”, as defined in
Rule 405 under the Securities Act (which term includes use of any written
information furnished to the Commission by the Company and not incorporated by
reference into the Registration Statement and any press release issued by the
Company) other than (i) a free writing prospectus that contains no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) that was
not included (including through incorporation by reference) in a previously
filed Issuer Free Writing Prospectus, (ii) any Issuer Free Writing Prospectus
listed on Annex C, or (iii) any free writing prospectus prepared by the
Underwriter and approved by the Company in advance in writing (each such free
writing prospectus referred to in clauses (i) or (iii), an “Underwriter Free
Writing Prospectus”).
     (b) It has not and will not distribute any Underwriter Free Writing
Prospectus referred to in clause (a)(i) in a manner reasonably designed to lead
to its broad unrestricted dissemination.



--------------------------------------------------------------------------------



 



18

     (c) It has not and will not, without the prior written consent of the
Company, use any free writing prospectus that contains the final terms of the
Shares unless such terms have previously been included in a free writing
prospectus filed with the Commission; provided that Underwriter may use a term
sheet substantially in the form of Annex D hereto without the consent of the
Company; provided further that any Underwriter using such term sheet shall
notify the Company, and provide a copy of such term sheet to the Company, prior
to, or substantially concurrently with, the first use of such term sheet.
     (d) It will, pursuant to reasonable procedures developed in good faith,
retain copies of each free writing prospectus used or referred to by it, in
accordance with Rule 433 under the Securities Act.
     (e) It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the offering (and will promptly notify the
Company if any such proceeding against it is initiated during the Prospectus
Delivery Period).
     8. Conditions of Underwriter’s Obligations. The obligation of each
Underwriter to purchase the Shares on the Closing Date as provided herein is
subject to the performance by the Company and the Selling Stockholder of their
respective covenants and other obligations hereunder and to the following
additional conditions:
     (a) The Company Purchase Obligation. At Closing Time, concurrently with the
closing of this offering, the Company shall have purchased from the Underwriter
at the Purchase Price, pursuant to the documents reasonably satisfactory to the
Underwriter, 2,439,024 of the Shares, as set forth in the Prospectus.
     (b) Registration Compliance; No Stop Order. No order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceeding for such purpose or pursuant to Section 8A under the Securities Act
shall be pending before or threatened by the Commission; the Prospectus and each
Issuer Free Writing Prospectus shall have been timely filed with the Commission
under the Securities Act (in the case of an Issuer Free Writing Prospectus, to
the extent required by Rule 433 under the Securities Act) and in accordance with
Section 5(a) hereof; and all requests by the Commission for additional
information shall have been complied with to the reasonable satisfaction of the
Underwriter.
     (c) Representations and Warranties. The respective representations and
warranties of the Company and the Selling Stockholder contained herein shall be
true and correct on the date hereof and on and as of the Closing Date; and the
statements of the Company and its officers and of the Selling Stockholder made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.
     (d) No Downgrade. Subsequent to the execution and delivery of this
Agreement, (i) no downgrading shall have occurred in the rating accorded any
securities or preferred stock of or guaranteed by the Company or any of its
subsidiaries by any “nationally recognized statistical



--------------------------------------------------------------------------------



 



19

rating organization”, as such term is defined by the Commission for purposes of
Rule 436(g)(2) under the Securities Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of any securities or preferred stock of or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading).
     (e) No Material Adverse Change. No event or condition of a type described
in Section 3 (g) hereof shall have occurred or shall exist, which event or
condition is not described in the Time of Sale Information (excluding any
amendment or supplement thereto) and the Prospectus (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the Underwriter
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Shares on the Closing Date on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Prospectus.
     (f) Officer’s Certificate. The Underwriter shall have received on and as of
the Closing Date a certificate of the chief financial officer or chief
accounting officer of the Company and one additional senior executive officer of
the Company who is satisfactory to the Underwriter (i) confirming that such
officers have carefully reviewed the Registration Statement, the Time of Sale
Information and the Prospectus and, to the best knowledge of such officers, the
representations of the Company set forth in Sections 3(b) and 3(d) hereof are
true and correct, (ii) confirming that the other representations and warranties
of the Company in this Agreement are true and correct and that the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date and
(iii) confirming the effect set forth in paragraphs (8)(b), (d) and (e) above.
The Underwriter shall have received on and as of the Closing Date a certificate
of the chief financial officer or chief accounting officer of the Selling
Stockholder and one additional senior executive officer of the Selling
Stockholder who is satisfactory to the Underwriter of the Selling Stockholder,
in form and substance reasonably satisfactory to the Underwriter, confirming
that the representations of the Selling Stockholder in this agreement are true
and correct and that the Selling Stockholder has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to such Closing Date.
     (g) Comfort Letters. On the date of this Agreement and on the Closing Date,
Deloitte & Touche LLP shall have furnished to the Underwriter, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Underwriter, in form and substance reasonably satisfactory to
the Underwriter, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Registration Statement, the Time of Sale Information and the
Prospectus; provided, that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to such Closing Date.
     (h) Opinion of Counsel for the Company. Gardere Wynne Sewell LLP, counsel
for the Company, shall have furnished to the Underwriter, at the request of the
Company, their



--------------------------------------------------------------------------------



 



20

written opinion, dated the Closing Date and addressed to the Underwriter, in
form and substance reasonably satisfactory to the Underwriter, to the effect set
forth in Annex A hereto.
     (i) Opinion of Counsel for the Selling Stockholder. Burt M. Martin, General
Counsel for the Selling Stockholder, shall have furnished to the Underwriter, at
the request of the Selling Stockholder, his written opinion, dated the Closing
Date and addressed to the Underwriter, in form and substance reasonably
satisfactory to the Underwriter, to the effect set forth in Annex B hereto.
     (j) Opinion of Counsel for the Underwriter. The Underwriter shall have
received on and as of the Closing Date an opinion of Vinson & Elkins L.L.P.,
counsel for the Underwriter, with respect to such matters as the Underwriter may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.
     (k) No Legal Impediment to Sale. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Shares; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the sale of the Shares.
     (l) Good Standing. The Underwriter shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and
Universal Compression, Inc., in each case in writing or any standard form of
telecommunication from the appropriate Governmental Authorities of such
jurisdictions.
     (m) Additional Documents. On or prior to the Closing Date, the Company and
the Selling Stockholder shall have furnished to the Underwriter such further
certificates and documents as the Underwriter may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Underwriter.
     9. Indemnification and Contribution.
     (a) Indemnification of the Underwriter by the Company. The Company agrees
to indemnify and hold harmless the Underwriter, its affiliates, directors and
officers and each person, if any, who controls the Underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order



--------------------------------------------------------------------------------



 



21

to make the statements therein, not misleading, (ii) or any untrue statement or
alleged untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Issuer Free Writing Prospectus or any Time
of Sale Information (including any Time of Sale Information that has
subsequently been amended), or caused by any omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to the Underwriter furnished to the Company in writing by
the Underwriter expressly for use therein, it being understood and agreed that
the only such information furnished by the Underwriter consists of the
information described as such in subsection (c) below.
     (b) Indemnification of the Underwriter by the Selling Stockholder. The
Selling Stockholder agrees to indemnify and hold harmless the Underwriter, its
affiliates, directors and officers and each person, if any, who controls the
Underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to the Underwriter furnished to the Company in
writing by the Underwriter expressly for use in the Registration Statement, the
Prospectus (or any amendment or supplement thereto), any Issuer Free Writing
Prospectus or any Time of Sale Information, it being understood and agreed that
the only such information furnished by the Underwriter consists of the
information described as such in subsection (c) below; provided, however, that
(i) the Selling Stockholder’s agreement to indemnify and hold harmless hereunder
shall only apply insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to the Selling Stockholder furnished to the Company in
writing by the Selling Stockholder expressly for use in the Registration
Statement, the Prospectus (or any amendment or supplement thereto), any Issuer
Free Writing Prospectus or any Time of Sale Information (including any Time of
Sale Information that has subsequently been amended), it being expressly
acknowledged and agreed by the parties to this Agreement that the only
information so furnished by the Selling Stockholder is that referenced in
Section 4(e) of this Agreement, and (ii) the aggregate amount of the Selling
Shareholder’s liability pursuant to this Section 9(b) shall not exceed the
aggregate amount of net proceeds received by the Selling Stockholder from the
sale of its Shares hereunder.
     (c) Indemnification of the Company and the Selling Stockholder. The
Underwriter agrees to indemnify and hold harmless the Company, its directors,
its officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the Selling Stockholder to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to the Underwriter
furnished to the Company in writing by the



--------------------------------------------------------------------------------



 



22

Underwriter expressly for use in the Registration Statement, the Prospectus (or
any amendment or supplement thereto), any Issuer Free Writing Prospectus or any
Time of Sale Information, it being understood and agreed upon that the only such
information furnished by the Underwriter consists of the information in the
Prospectus described in paragraph 7 under the caption “Underwriting” related to
short sales and stabilization transaction.
     (d) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to the preceding paragraphs of this Section 9, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under this Section 9 except to the extent that it has
been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under this Section 9. If any such
proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary or (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person. It is understood and agreed
that the Indemnifying Person shall not, in connection with any proceeding or
related proceeding in the same jurisdiction, be liable for the fees and expenses
of more than one separate firm (in addition to any local counsel) for all
Indemnified Persons, and that all such fees and expenses shall be paid or
reimbursed as they are incurred. Any such separate firm for the Underwriter, its
affiliates, directors and officers and any control persons of the Underwriter
shall be designated in writing by the Underwriter, any such separate firm for
the Company, its directors, its officers who signed the Registration Statement
and any control persons of the Company shall be designated in writing by the
Company and any such separate firm for the Selling Stockholder shall be
designated in writing by the Selling Stockholder. The Indemnifying Person shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written



--------------------------------------------------------------------------------



 



23

consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
     (e) Contribution. If the indemnification provided for in paragraphs (a),
(b) and (c) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Selling Stockholder, on the one hand,
and the Underwriter, on the other, from the offering of the Shares or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Selling Stockholder, on the one hand, and the Underwriter, on the other, in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Selling
Stockholder, on the one hand, and the Underwriter, on the other, shall be deemed
to be in the same respective proportions as the gross proceeds (net of
underwriting discount) received by the Selling Stockholder from the sale of the
Shares and the total underwriting discounts and commissions received by the
Underwriter in connection therewith, in each case as set forth in the table on
the cover of the Prospectus bear to the aggregate offering price of the Shares.
The relative fault of the Company and the Selling Stockholder, on the one hand,
and the Underwriter, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Selling Stockholder or by the
Underwriter and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
     (f) Limitation on Liability. The Company, the Selling Stockholder and the
Underwriter agree that it would not be just and equitable if contribution
pursuant to this Section 9 were determined by pro rata allocation (even if the
Selling Stockholder or the Underwriter were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (e) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (e) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 9, in no event shall the
Underwriter be required to contribute any amount in excess of the amount by
which the total underwriting discounts and commissions received by the
Underwriter with respect to the offering of the Shares exceeds the amount of any
damages that the Underwriter has otherwise been



--------------------------------------------------------------------------------



 



24

required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. Notwithstanding the provisions of this Section 9, in no
event shall the Selling Stockholder be required to contribute any amount in
excess of the aggregate amount of net proceeds received by the Selling
Stockholder from the sale of its Shares hereunder exceeds the amount of any
damages that the Selling stockholder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
     (g) Non-Exclusive Remedies. The remedies provided for in this Section 9 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.
     10. Effectiveness of Agreement. This Agreement shall become effective upon
the execution and delivery hereof by the parties.
     11. Termination. This Agreement may be terminated in the absolute
discretion of the Underwriter, by notice to the Company and the Selling
Stockholder, if after the execution and delivery of this Agreement and prior to
the Closing Date (i) trading generally shall have been suspended or materially
limited on or by any of the Exchange, the American Stock Exchange, the National
Association of Securities Dealers, Inc., the Chicago Board Options Exchange, the
Chicago Mercantile Exchange or the Chicago Board of Trade; (ii) trading of any
securities issued or guaranteed by the Company shall have been suspended on any
exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of the Underwriter,
is material and adverse and makes it impracticable or inadvisable to proceed
with the offering, sale or delivery of the Shares on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Prospectus;
or (v) the representation in Section 3(b) is incorrect in any respect.
     12. Payment of Expenses. Whether or not the transactions contemplated by
this Agreement are consummated or whether this Agreement is terminated, the
Company will pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Shares and any taxes payable in that connection; (ii) the costs incident to
the preparation, printing and filing under the Securities Act of the
Registration Statement, any Issuer Free Writing Prospectus, any Time of Sale
Information and the Prospectus (including all exhibits, amendments and
supplements thereto) and the distribution thereof; (iii) the costs of
reproducing and distributing this Agreement; (iv) the fees and expenses of the
Company’s counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Shares under the laws of such jurisdictions
as the Underwriter may designate and the preparation, printing and distribution
of a Blue Sky Memorandum (excluding the related fees and expenses of counsel for
the Underwriter); (vi) the cost of preparing stock certificates; (vii) the costs
and charges of any



--------------------------------------------------------------------------------



 



25

transfer agent and any registrar; (viii) all expenses and application fees
incurred in connection with any filing with, and clearance of the offering by,
the National Association of Securities Dealers, Inc.; (ix) all expenses incurred
by the Company in connection with any “road show” presentation to potential
investors; and (x) all expenses and application fees related to the listing of
the Shares on the Exchange; provided, however, that the Underwriter shall be
responsible for the fees and expenses of the Underwriter’s counsel whether or
not the transactions contemplated by this Agreement are consummated or whether
this Agreement is terminated .
     13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 9 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Shares from the Underwriter shall be deemed to be a successor
merely by reason of such purchase.
     14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Selling
Stockholder and the Underwriter contained in this Agreement or made by or on
behalf of the Company, the Selling Stockholder or the Underwriter pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Shares and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company, the Selling Stockholder or the Underwriter.
     15. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act; and (d) the term “significant subsidiary” has the
meaning set forth in Rule 1-02 of Regulation S-X under the Exchange Act.
     16. Miscellaneous. (a) Notices. All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted and confirmed by any standard form of telecommunication.
Notices to the Underwriter shall be given to J.P. Morgan Securities Inc., 277
Park Avenue, New York, New York 10172 (fax: (212) 622-8358); Attention: Equity
Syndicate Desk. Notices to the Company shall be given to it at 4444 Brittmoore
Road, Houston, Texas 77041 (Fax: (713) 466-6720); Attention: D. Bradley
Childers. Notices to the Selling Stockholder shall be given at 515 Post Oak
Boulevard, Suite 600 Houston, Texas 77027, (Fax: (713) 693-4480); Attention:
Burt M. Martin, General Counsel.
     (b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------



 



26

     (c) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (d) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (e) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.



--------------------------------------------------------------------------------



 



27

     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,


UNIVERSAL COMPRESSION HOLDINGS, INC.
      By:   /s/ D. Bradley Childers         Name:   D. Bradley Childers       
Title:   Senior Vice President and
General Counsel        WEATHERFORD INTERNATIONAL LTD., the
Selling Stockholder
      By:   /s/ Lisa W. Rodriguez         Name:   Lisa W. Rodriguez       
Title:   Senior Vice President and
Chief Financial Officer     

Accepted: December 8, 2005
J.P. MORGAN SECURITIES INC.

     
By
  /s/ Yaw Asamoah — Duodu
 
   
 
  Authorized Signatory